Per Curiam.
In this appeal pursuant to Anders v. California , 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we affirm the revocation of Appellant's probation and the resulting judgment and sentence. However, we remand for the trial court to enter a corrected order of revocation of probation reflecting, consistent with its oral pronouncement, that the revocation was based only on the new law offense violations of driving while license suspended, battery on a law enforcement officer, and resisting officer without violence. See Werley v. State , 208 So.3d 832 (Fla. 1st DCA 2017). Appellant need not be present.
Wolf, Lewis, and Rowe, JJ., concur.